DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 5/11/2021. 

Election/Restrictions
3.	This application contains claims directed to the following patentably distinct species: 

1-(4,4-dimethylcyclohexyl)ethanone
1-(4,4-dimethylcyclohex-1-en-1-yl)ethanone
 1-(4,4- dimethylcyclohexyl)ethanol
1-(4,4-dimethylcyclohexyl)ethyl acetate
1-(2-hydroxy- 4,4-dimethylcyclohexyl)ethanone

 	The species are independent or distinct because they possess mutually exclusive characteristics such as unique olfactory properties/odors. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 7-13, 15-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with James Balls on December 7, 2022 a provisional election was made without traverse to prosecute the invention of 1-(4,4-dimethylcyclohexyl)ethyl acetate, claims 4 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5 and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
4.	Claim 15 is objected to because of the following informalities:  “A perfumed comprising” should be amended to “A perfumed product comprising”. Appropriate correction is required. 

Claim Analysis
5.	Summary of Claim 1:
A method for imparting a fragrance to a composition comprising adding a compound from the group consisting of 

1-(4,4-dimethylcyclohexyl)ethanone, 

1-(4,4-dimethylcyclohex-1-en-1-yl)ethanone, 

1-(4,4- dimethylcyclohexyl)ethanol, 

1-(4,4-dimethylcyclohexyl)ethyl acetate, 

and 1-(2-hydroxy- 4,4-dimethylcyclohexyl)ethanone to the composition.

 



Claim Rejections - 35 USC § 103


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4, 7-8, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takabe, et al. (“Cyclization of N,N-diethylgeranylamine N-oxide in one-pot operation: preparation of cyclic terpenoid-aroma chemicals”, Tetrahedron Letters, (2008), 49(41) 6016-6018.)
As set forth above, the elected species is:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claims 1, 4 and 18, Takabe et al. teach the preparation of cyclic terpenoid-aroma chemicals, wherein 1-acetyl-4,4-dimethyl-1-cyclohexene (7) produces a strong fruity odor (Abstract), wherein the compound (7) is shown below:


    PNG
    media_image2.png
    86
    64
    media_image2.png
    Greyscale


wherein the disclosure of Takabe et al. of using compound (7) as an aroma chemical (Abstract) reads on the “method for imparting a fragrance to a composition” as required by the instant claim and the compound (7) reads on 1-(4,4-dimethylcyclohex-1-en-1-yl)ethenone of the instant claim. Takabe et al. further teach the reduction of compound (7) followed by lipase-catalyzed kinetic resolution producing the acetate (26) and alcohol (25) as required by the instant claim 18:


    PNG
    media_image3.png
    226
    411
    media_image3.png
    Greyscale


The compound (26) of Takabe et al. most closely relates to the elected species 1-(4,4-dimethylcyclohexyl)ethyl acetate.

    PNG
    media_image4.png
    113
    66
    media_image4.png
    Greyscale

The difference between the present claim and the disclosure of Takabe et al. structure 26 is the requirement of having all single bonds inside the ring instead of one double bond inside the ring.
Although the reference teaches a double bond inside the ring, the similarity between the chemical structures having a single bond and a double bond inside the ring are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed aroma chemical without a double bond in the ring. Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
Regarding claims 2-3, Takabe et al. teach the ester derivatives having a sweet odor (last page, second col. at bottom) thereby reading on the flowery and/or fruity olfactory characteristic.
Regarding claims 7 and 14, Takabe et al. teach use of the compounds as aroma chemicals (Title) thereby reading on a fragrance composition as required by the instant claim.
Regarding claim 8, Takabe et al. teach the alcohol is present as shown in the reaction scheme above, wherein the alcohol derivative has an herbal odor and thereby reads on the “additionally comprising one or more further fragrance substance(s).”
 
8.	Claims 9-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takabe, et al. (“Cyclization of N,N-diethylgeranylamine N-oxide in one-pot operation: preparation of cyclic terpenoid-aroma chemicals”, Tetrahedron Letters, (2008), 49(41) 6016-6018) in view of Eh et al. (US PG Pub 2005/0182273 A1).
	Regarding claims 9-13 and 15-17, Takabe et al. teach the fragrance composition according to claim 8 as set forth above and incorporated herein by reference.
	Takabe et al. do not teach the fragrance composition additionally comprising 1-(3,3-dimethylcyclohexyl)ethyl acetate. Regarding claims 15-17, Takabe et al. do not teach perfumed products as required by the instant claim and are further silent on the method to produce a perfumed product.
	Eh et al. teach novel alicyclic esters, their use as fragrances and perfumed products, the methods for preparation and further teach fragrance mixtures containing the compounds (Abstract), wherein a preferred compound is 1-(3,3-dimethylcyclohexyl)ethyl acetate (Example 18). Eh et al. teach the perfumed products such as eau de parfums, among others [0077]. Eh et al. teach the method of preparing a perfumed product comprising the step of providing a cosmetic product and the addition of the fragrance [0210-0211]. Eh et al. offer the motivation of using the alicyclic esters in these products due to their ability to impart an aura to perfume compositions and their ability to act as a fixer [0002]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the 1-(3,3-dimethylcyclohexyl)ethyl acetate of Eh et al. in the fragrance composition of Takabe et al. and the perfumed products of Eh et al., thereby arriving at the claimed invention.
	Takabe et al. in view of Eh et al. do not particularly teach the claimed molar ratios between the compound and 1-(3,3-dimethylcyclohexyl)ethyl acetate. 
	However, Eh et al. teach in perfume compositions the amount of the alicyclic esters of the formula (I) according to the invention that is used is 0.05 to 50% (m/m), preferably 0.5 to 20% (m/m), based on the total perfume oil [0076]. Eh et al. teach the aclicyclic ester is used in fragrance mixtures (Abstract). Furthermore, the amount of the 1-(3,3-dimethylcyclohexyl)ethyl acetate of Eh et al. will affect the resulting smell of the final product. Therefore, the molar ratio of 1-(3,3-dimethylcyclohexyl)ethyl acetate to the 1-(4,4-dimethylcyclohexyl)ethyl acetate compound can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dufort, et al. “Reduction of conjugated ketones in the acetyl-methylcyclohexene series”, Canadian Journal of Chemistry (1968), 46(7), 1073-8; van der Werth (DE 1923223), Fehr, et al. (WO 98/13447) formula (III) and Schleppnik (US Patent 4,187,251) as listed on the IDS dated 5/11/2021.


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763